IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


 BENNETT CARLISE,                               : No. 66 WM 2021
                                                :
                      Petitioner                :
                                                :
                                                :
               v.                               :
                                                :
                                                :
 THE HONORABLE CHRISTINE A. WARD                :
 OF THE COURT OF COMMON PLEAS OF                :
 ALLEGHENY COUNTY, PENNSYLVANIA,                :
                                                :
                      Respondent                :


                                           ORDER



PER CURIAM

       AND NOW, this 20th day of December, 2021, the Application for Leave to File

Original Process is GRANTED, and the “Petition for Review in the Nature of an

Application for a Writ of Prohibition” is DENIED. The Prothonotary is DIRECTED to strike

the name of the jurist from the caption.